Citation Nr: 1510748	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-47 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2013, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint Motion for Remand, vacating the August 2013 decision and remanding the issue of service connection for an acquired psychiatric disorder for another decision, taking into consideration the matters raised in the Joint Motion.


FINDINGS OF FACT

The Veteran has currently diagnosed PTSD and schizoaffective disorder that have been medically attributed to an in-service personal assault for which she evidenced behavior changes.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d). 

Service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If PTSD is based on in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Additionally, evidence of behavior changes following the claimed assault may serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In January 2015, a private psychologist, A.M.R., Ph.D., examined the Veteran and determined she had PTSD and schizoaffective disorder that were the direct result of an in-service personal assault, noting the sexual trauma most likely triggered a psychotic break.  This diagnosis and etiology opinion confirm a June 2011 opinion by a VA psychiatrist, M.M.V., M.D., with respect to PTSD.

In her rationale, the private psychologist explained the documented inconsistencies in the Veteran's account of her sexual assault are quite common due to hallucinations and delusional thinking many victims suffer after traumatic events.  She further explained the Veteran's long history of mental illness and substance abuse have contributed to memory impairment, although she noted the Veteran's account of the alleged event had remained consistent in recent years due to an extended period of sobriety.  

The record establishes behavior changes that are consistent with the Veteran's claim of an in-service personal assault, including substance abuse, episodes of depression, anxiety without an identifiable cause, and unexplained economic and social behavior changes.  38 C.F.R. § 3.304(f)(5).  Thus, the evidence regarding the claim is at least in relative equipoise, and reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

A.M.R., Ph.D., noted the symptoms of the Veteran's PTSD and schizoaffective disorder can be distinguished, even though the conditions onset is linked chronological.  Thus, entitlement to service connection for both conditions is warranted, as a claim for an acquired psychiatric disorder includes any other mental disability that can be reasonably encompassed by the claimant's symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and schizoaffective disorder is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


